                                Case 2:19-cv-02206-GMN-BNW Document 22
                                                                    21 Filed 07/14/20
                                                                             07/10/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                FREEDOM LAW FIRM
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554, Ext.222
                      11        EFax: (702) 967-6666
                                Email: ghaines@freedomlegalteam.com
                      12
                                Counsel for Plaintiff
                      13
                                                                  UNITED STATES DISTRICT COURT
                      14
                                                                      DISTRICT OF NEVADA
                      15

                      16         DANIEL ZEEVI,                                    Case No. 2:19-cv-02206-GMN-BNW

                      17                             Plaintiff,                   STIPULATION TO STAY DISCOVERY

                      18                  v.                                      [FIRST REQUEST]

                      19         CITIBANK, N.A.,                                  Complaint filed: December 23, 2019

                      20                             Defendant.

                      21
                                          Plaintiff Daniel Zeevi (“Plaintiff”), by and through his counsel of record, and Defendant
                      22
                                 Citibank, N.A. (“Citi”) have agreed and stipulated to the following:
                      23

                      24             1. On December 23, 2019, the Plaintiff filed his complaint [ECF Dkt. 1].

                      25             2. On May 5, 2020, Citi filed a Motion to Compel Arbitration [ECF Dkt. 18] and briefing was
                      26                  completed on May 26, 2020.
                      27

                      28
                                 53804812;1
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-02206-GMN-BNW Document 22
                                                                    21 Filed 07/14/20
                                                                             07/10/20 Page 2 of 2



                                     3. The Parties stipulate to stay discovery pending the outcome of Citi's Motion to Compel
                         1

                         2                Arbitration. As a result, both Plaintiff and Citi hereby request this Court to stay discovery

                         3                pending the outcome of Citi’s Motion to Compel Arbitration.

                         4           4. This stipulation is made in good faith, is not interposed for delay, and is not filed for an
                         5
                                          improper purpose.
                         6
                                          IT IS SO STIPULATED.
                         7                DATED July 10, 2020
                         8        KNEPPER & CLARK LLC                                     AKERMAN LLP
                         9        /s/ Miles N. Clark                                      /s/ Jamie K. Combs
                      10          Matthew I. Knepper, Esq., SBN 12796                     Ariel E. Stern Esq., SBN 8276
                                  Miles N. Clark, Esq., SBN 13848                         Jamie K. Combs, Esq., SBN 13088
                      11          5510 So. Fort Apache Rd, Suite 30                       1635 Village Center Circle, Suite 200
                                  Las Vegas, NV 89148                                     Las Vegas, NV 89134
                      12          Email: matthew.knepper@knepperclark.com                 Email: ariel.stern@akerman.com
                                  Email: miles.clark@knepperclark.com                     Email: jamie.combs@akerman.com
                      13

                      14          FREEDOM LAW FIRM                                        Counsel for Defendant
                                  George H. Haines, Esq., SBN 9411                        Citibank, N.A.
                      15          8985 S. Eastern Avenue, Suite 350
                                  Las Vegas, NV 89123
                      16          Email: ghaines@freedomlegalteam.com
                      17          Counsel for Plaintiff
                      18
                                                 ORDER GRANTING STIPULATION TO STAY DISCOVERY
                      19

                      20
                                 IT IS SO ORDERED.
                      21
                                IT IS FURTHER ORDERED that the
                                                                                _________________________________________
                      22        parties must file a joint status report         UNITED STATES DISTRICT COURT JUDGE
                                10 days following a decision on the
                      23                                                        DATED this
                                pending motion to compel arbitration.                 July____ day of _____________ 2020
                                                                                           13, 2020
                      24

                      25

                      26
                                                                                                                    Zeevi v. Citibank
                      27                                                                         Case No.: 2:19-cv-02206-GMN-BNW
                                 53804812;1
                      28
                                                                                 2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
